DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/29/2020 has been entered.
	
	Claim status
The examiner acknowledged the amendment made to the claims on 10/29/2020.
Claims 1 and 11 are currently amended. Claims 2-8 and 10 are previously presented. Claim 9 is cancelled. Claims 1-8 and 10-11 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the alcohol-containing beverage is left at rest so that a temperature difference in at least one of the spatial temperature change and the temporal temperature change is 0.5 mK or less”. Claim 3 recites “wherein the alcohol-containing beverage is left at rest so that a temperature difference in at least one of the spatial temperature change and the temporal temperature change is 0.1 mK or less”. However, it is not clear if the temperature change of 0.5 mK (or 0.1 mK) or less is for the alcohol-containing beverage, the container, or the environment. The examiner notes that claim 2 recites that the temperature change of the alcohol-containing beverage becomes substantially constant. For the purpose of examination, the temperature change of 0.5 mK (0.1 mK) or less is for the alcohol-containing beverage. Clarification is required. 
Claims 3-8 and 10-11 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 4 recites “wherein at least one of the spatial temperature change and the temporal temperature change is controlled by at least one temperature control element”. However, it is unclear if the “at least one temperature control element” recited in claim 4 is the plurality of temperature control elements as recited in claim 1, or the at least one temperature control element as recited in claim 4 is additional to the plurality of temperature control elements recited in claim 1. For the purpose of examination, the at least one temperature control element as recited in claim 4 is interpreted to mean the plurality of temperature control elements as recited in claim 1. Clarification is required.
Claim 11 recites “wherein the alcohol-containing beverage has improved flavor compared to the alcohol-containing beverage obtained by a method in which the beverage was not left at rest”. However, it is unclear how one would quantify the “improvement”, given that any improvement in flavor is a subjective determination based on the personal preference of a consumer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle, Alcohol in space? Da! [Online], published Oct 14, 2010, [retrieved on 2019-05-02]. Retrieved from the Internet: <URL: https://www.nbcnews.com/sciencemain/alcohol-space-da-6C10403671> (hereinafter referred to as Boyle).
Regarding claim 5, Boyle teaches that an alcohol containing beverage (e.g., cognac and ginseng liqueur) aboard a space station in orbit (para.1-5), which is interpreted to read on  the limitation that the alcohol containing beverage is left under zero gravity or microgravity.
Boyle is silent regarding “leaving an alcohol-containing beverage at rest in a container so that that a liquid of the alcohol-containing beverage does not substantially move relative to the container”. However, the cognac and ginseng liqueur of Boyle, when shipped into the space station, would inherently be left at rest in the bottle and stored in a place where the alcoholic beverage does not substantially move relative to the container.
Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hideki JP2002372356 A (cited in IDS, hereinafter referred to as Hideki).
Regarding claims 6-7, Hideki teaches a method of leaving an alcohol-containing beverage at rest in a container (e.g., storing wine in a cold storage device) comprising placing the wine in a cold storage device that has a double layer formed of a heat insulation layer (e.g., heating insulation outer box formed of sandwiched foamed polyurethane in ABS resin) and a metal layer (aluminum inner box) provided on an inner side of the insulator layer ([0001; 0007; 0015]; Fig. 1-3).
Hideki inherently teaches “a liquid of the alcohol-containing beverage does not substantially move relative to the container”, for the reason that wine is being stored thus no movement is expected.
The foamed polyurethane material in the heat insulation layer of the outer box is known to be an elastic material, which necessarily blocks or attenuates the at least one of vibration, force and a moment transmitted from the outside as recited in claim 6.
Hideki as recited above teaches that the wine bottle is stored in a container that comprises an aluminum inner box, which necessarily shields at least one of an electric field, a magnetic field and an electromagnetic wave as recited in claim 7.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Lee US Patent No. 7,377,397 (hereinafter referred to as Lee).
Regarding claim 6, Lee teaches a method for leaving alcohol-containing beverage at rest in a container, e.g., storing wine on a shelf in a wine refrigerator wherein the shelf comprises a plurality of elastic supports member (e.g., rubber) such that the quality of the wine could be improved by preventing vibration generated by the compressor (column 1, line 16-20; 53-67; column 4, line 59-64). Lee inherently teaches “a liquid of the alcohol-containing beverage does not substantially move relative to the container”, for the reason that wine is being stored thus no movement is expected.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Conroy US Patent Application Publication No. 2005/0116589 (hereinafter referred to as Conroy).
Regarding claim 7, Conroy teaches a method for leaving an alcohol-containing beverage at rest in a container, e.g., storing wine on a bottle rack in a recess storage in which the wine rack comprises a cover positionable over a wine bottle stored in a metal wine cradle ([0001-0003]; [0005]; claims 1, 10, [0024]; Fig. 1 and Fig. 10). Conroy .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki JP2002372356 A (cited in IDS, hereinafter referred to as Hideki) in view of Gray, "How to store wine", published online in 2009, Retrieved from the Internet: <URL: https://www.howtostorewine.com/#scroll-welcome> (hereinafter referred to as Gray). 
Regarding claims 1-4, Hideki teaches a method of leaving an alcohol-containing beverage at rest in a container (e.g., storing wine in a cold storage device) comprising placing the wine in a cold storage device that has a double layer formed of a heat insulation layer (e.g., heating insulation outer box formed of sandwiched foamed polyurethane in ABS resin) and a metal layer (aluminum inner box) provided on an inner side of the insulator layer, wherein the surface of the metal layer has a temperature 
Hideki teaches one temperature control element (e.g., Peltier element) as opposed to “a plurality of temperature control element” as recited in claim 1. However, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B.
Hideki reads on the limitation that “a liquid of the alcohol-containing beverage does not substantially move relative to the container”, for the reason that wine is being stored thus no movement is expected. 
Hideki is silent regarding the length of time the wine is left at rest, however, it would be obvious to one of the ordinary skill in the art to store the wine at rest for any length of time depending on those factors such as when the wine need to be served, shipped, sold, etc. As such, the time recited in the claim is merely an obvious variant of the prior art.
Hideki teaches maintaining the temperature of the wine but is silent regarding at least one of spatial temperature change and temporal temperature change of the alcohol-containing beverage is 0.5 mK or less (claim 1), 0.1 mK or less (claim 3) and substantially constant (claim 2). However, claims 1-3 only recites temperature difference without specifying the interval of change, the spatial and temporal temperature differences of the wine as disclosed by Hideki is interpreted to meet the limitation of 0.5 mK or less, 0.1 mK or less or substantially constant, if two temperatures readings with a short interval of time (such as in a few seconds) are compared. 
Further in the same field of endeavor, Gray discloses that the temperature of wine is maintained constant during storage (Session under “Constancy of Temperature”), and that although the temperature variation of no more than a couple of degrees is permissible, such a variation is not ideal (Under “Constancy of Temperature”), for the reason that temperature variation affects the maturation of the wine during wine storage (Sessions under “Constancy of Temperature” and “The goal of Storage”). As such, temperature variation during wine storage is a result effect variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the temperature change such as spatial temperature change and temporal temperature change to minimal through the temperature controlling element so as to suitably mature/store the wine. As such, temperature differences as recited in claims 1-3 are merely obvious variant of the prior art.
Regarding claim 8, given that Hideki in view of Gray teaches that the wine is subjected to the essentially same “at rest” process as recited in claim 1, it logically follows that the mutual diffusion of the wine of Hideki in view of Gray will decrease compared to the same wine that moves, when measured by using protons of ethanol by NMR.
Claims 1-4, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scotch Noob, "How to Store Whisky [Online], published Apr. 16, 2012, [retrieved on 2019-05-03]. Retrieved from the Internet: <URL: https://scotchnoob.com/2012/04/16/how-to-store-whisky/> (hereinafter referred to as Scotch Noob) in view of Hideki JP2002372356 A (cited in IDS, hereinafter referred to as Hideki).
Regarding claims 1-4 and 10, Scotch Noob teaches a method of leaving an alcohol containing beverage at rest (e.g., storing whisky in in basement, wine cellar or root cellar where the temperature does not fluctuate) (para. 4, under “How to Store Bottles”). 
Scotch Noob is silent regarding a container has at least one double layer formed of a heat insulator layer and a metal layer provided on an inner side of the heat insulator layer, wherein a surface of the metal layer has a plurality of temperature control elements.
 Hideki teaches a method of storing alcohol-containing beverage such as wine comprising placing the wine in a container that has a double layer formed of a heat insulation layer (e.g., heating insulation outer box formed of sandwiched foamed polyurethane in ABS resin) and a metal layer (aluminum inner box) provided on an inner side of the insulator layer, wherein the surface of the metal layer has a temperature control element (e.g., Peltier element); Hideki further teaches that such a container is able to maintain the temperature of the container (e.g., refrigerator) ([0001; 0007; 0015]; Fig. 1-3).
Both Scotch Noob and Hideki are directed to the methods of storing alcohol-containing beverages in which the temperature is maintained/controlled. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Scotch Noob by storing the whiskey in the container of Hideki as disclosed above so as to maintain/control the temperature of the whiskey.
Hideki teaches one temperature control element (e.g., Peltier element) as opposed to “a plurality of temperature control element” as recited in claim 1. However, duplication of parts is prima facie obvious absent a new and unexpected result. See MPEP 2144.04 VI. B.
Scotch Noob in view of Hideki reads on “a liquid of the alcohol-containing beverage does not substantially move relative to the container”. However, the whisky as disclosed by Scotch Noob, when being stored in basement, wine cellar or root cellar (para. 4), is inherently left at rest in the bottle where the whisky does not substantially move relative to the container.
Scotch Noob in view of Hideki is silent regarding at least one of spatial temperature change and temporal temperature change of the alcohol-containing beverage being 0.5 mK or less (claim 1), 0.1 mK or less (claim 3) and substantially constant (claim 2). However, claims 1-3 only recite temperature differences without specifying the interval of change, the spatial and temporal temperature differences of the whiskey as disclosed by Scotch Noob is interpreted to meet the limitation of 0.5 mK or less, 0.1 mK or less or substantially constant, if two temperatures readings with a short interval of time (such as in a few seconds) are compared. 
Further, Scotch Noob teaches that temperature variation during whisky storage is a result effect variable for the reason that it impacts the level of tasty esters and congeners in the whisky (para. 4, under “How to Store Bottles”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the temperature change such as spatial temperature change and the temporal temperature change to minimal through a temperature 
Scotch Noob in view of Hideki is silent regarding the length of time the wine is left at rest, however, it would be obvious to one of the ordinary skill in the art to store the whisky at rest for any length of time depending on those factors such as when the whiskey need to be served, shipped, sold, etc. As such, the time recited in the claim is merely an obvious variant of the prior art.
Regarding claim 8, since Scotch Noob in view of Hideki teaches that whiskey is subjected to the essentially same “at rest” process as recited in claim 1, it logically follows that the mutual diffusion of the wine of Scotch Noob in view of Hideki will decrease by a determined level or more compared to the same wine that moves, when measured by using protons of ethanol by NMR.
Regarding claim 11, given that Scotch Noob in view of Hideki teaches a method of leaving distilled liquor (e.g., whiskey) at rest which has no manipulative difference from the method as recited in claim 1, the alcohol containing beverage resulting from the method of Scotch Noob in view of Hideki is thus materially indistinguishable from the beverage as recited in claim 11, and will have improved flavor compared to the alcohol containing beverage obtained by a method in which the beverage was not left at rest. 

Response to Arguments
Applicant's arguments filed 10 have been fully considered and the examiner’s response is presented below:
Regarding the 35 USC 112(b) rejection of claim 11, applicant argues on page 5 of the Remarks that given that the specification provides a standard to measure improvements in flavor, the rejection should be withdrawn.
This argument is not persuasive. The instant specification only provides a standard for measuring the flavor of a whisky [109-111], while the instant claim 11 is directed to a distilled liquor. Thus the recitation of whiskey in those paragraphs is not commensurate in scope with the claim that recites a distilled liquor. Besides, nothing in the present disclosure indicates the flavor of any distilled liquor is measured the same as that of whisky, and it is unlikely that the standard for measuring the flavor of any distilled liquor is the same as whisky given that the flavor of a distilled liquor varies substantially.
Applicant argues on pages 6-7 and 9-10 of the Remarks that Gray or Scotch Noob does not teach the limitation of regarding the temperature difference of 0.5 mK or less for the reason that Gray discloses that infrequent regular variations in temperature of no more than a couple of degrees is permissible, Scotch Noob discloses that whisky is only stored in basement or air-conditioned room and the techniques as discloses in Gray or Scotch Noob do not suggest the temperature change recited in the claim. Applicant further argues that Grey or Noob does not have technique to maintain to the temperature difference to 0.5 mK. Applicant goes on to argue that the specification recites the temperature variation over season, and aging process, thus a skilled artisan would understand the time period for leaving at rest is on the order of years and not merely a few seconds as suggested in the office action. Applicant also argues that claimed is amended to include a time period of 1 day to 5 years, and Gray or Scotch 
These arguments are not persuasive. First, as enumerated in the office action mailed 05/01/2020 and instant office action, each of Gray and Scotch Noob teaches that the temperature variation during the storage of alcohol-containing beverages is a result effective variable for the reason that it affects the maturation of the wine or the level of tasty esters and congeners in the whisky. A skilled artisan would have been motivated to have optimized the temperature change through the temperature controlling means so as to suitably mature the wine or ensure that whisky has suitable amount of tasty esters and congeners. Second, as for the technique to control the temperature change, the examiner has brought Hideki to teach the same container and temperature control element, thus applicant’s argument regarding Gray or Scotch Noob being lacks of the equipment is piecemeal. Third, claims 1-3 only recites temperature difference without specifying the interval of change, the spatial and temporal temperature differences of the alcohol containing beverage as disclosed by Gray or Scotch Noob is interpreted to meet the limitation of 0.5 mK or less, 0.1 mK or less or substantially constant, if two temperatures readings with a short interval of time (such as in a few seconds) are compared. Although Applicant amended the claim to introduce a time period of 1 day to 50 years, such a time period is only about the length of the beverage being left at rest, not the interval of the temperature change. Applicant appears to have mistaken the time period of leaving the beverage at rest with the interval of temperature change. Nothing in the claim suggests that the temperature difference is 0.5 mK (or 0.1 mK) or less over the whole aging process or over the seasons. It does not appear that the specification 
Applicant’s argument on page 7 of the Remarks regarding rejection of claim 6 over Gray in view of Kim is moot in view of the new ground of rejection. 
Applicant’s argument on page 8 of the Remarks regarding rejection of claim 7 over Gray is moot in view of the new ground of rejection. 
Applicant asserts on pages 10-11 of the Remarks that Boyle does not inherently teach the limitation “leaving an alcohol-containing beverage at rest in a container so that a liquid of the alcohol-containing beverage does not substantially move relative to the container” for the reason that in Boyle the alcohol beverage are not necessarily maintained such that the beverage does not substantially move relative to the container, and it is not likely that any measures are taken such that the liquid did not substantially move relative to the container. However, those assertions are not accurate because absent a clear definition, the examiner gives the limitation “substantially move” a plain interpretation, as such, the examiner construes “does not substantially move” as there is some degree of moving but no vigorous moving. Boyle teaches that an alcohol containing beverage aboard a space station in orbit (para.1-5), so when the beverage is being stored, it is by default left at rest. It is unlikely that a beverage being stored is moving substantially unless people actively and intentionally take measures to continuously move them. 
Applicant further argues that vibration occurs in ISS thus a spaceship does not necessarily enable the storage of an alcohol without substantial movement relative to a container. However, claims recite “alcohol-containing beverage does not substantially move relative to the container” instead of “the alcohol-containing beverage does not vibrate”, thus the fact that the alcohol-containing beverage vibrates in a spaceship does not equal to that alcohol-containing beverage “substantially moves” relative to the container .Further, the claim does not specify a time period during which the beverage does not “substantially” move, thus there is always a short period during which the beverage does not substantially move relative to the container.
Applicant argues on pages 11-12 of the Remarks that the office’s interpretation of “does not substantially move” is inconsistent with the specification for the reason that specification refers to avoiding convection, expansion/contraction, movement due to vibration or collision, etc.
These arguments are not persuasive. In a bottle of liquid, the molecules are always on the move because they have kinetic energy. Since the instant specification does not clearly define “substantially move” so this limitation is given the broadest reasonable interpretation according to its plain meaning. Additionally, although the instant specification recites avoiding convection, expansion/contraction, movement due to vibration or collision, those limitations are not recited in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues on pages 12-13 of the Remarks regarding rejection of claim 11 over Noyes is moot because Noyes is no longer relied on.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791